Citation Nr: 1623201	
Decision Date: 06/10/16    Archive Date: 06/21/16

DOCKET NO.  08-23 124A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to an increased disability rating for residuals of a right knee injury.

2. Entitlement to an increased disability rating for residuals of a left knee injury.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to November 1995, with an additional two years, six months and twenty-one days of prior active service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The RO in Phoenix, Arizona has since taken jurisdiction over this appeal.  (However, the Veteran continues to be represented by Texas Veterans Commission.)

The Veteran's right knee disability has been variously characterized over the years as right patellofemoral syndrome, status post arthroscopic meniscectomy and ACL repair; patellofemoral arthrosis, right knee, postoperative right medial meniscectomy; right knee instability; and total knee replacement, right knee.  His left knee has been variously rated over the years as left patellofemoral syndrome with arthritis and arthrosis; and total knee replacement, left knee.  As will be discussed in more detail below, when evaluating increased rating claims for knees, the Board must consider multiple possible ratings under various diagnostic codes.  As such, the Board has characterized the claims on appeal as entitlement to an increased disability rating for residuals of a right knee injury and a left knee injury, variously rated.  

In March 2016, the Veteran testified before the undersigned Veterans Law Judge at a hearing via live videoconference.  A transcript of that hearing has been prepared and is associated with the Veteran's electronic claims file.  

A total disability rating based on individual unemployability (TDIU) may be considered part of an increased rating claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (in which the United States Court of Appeals for Veterans Claims (Court) explained that "[w]hen entitlement to TDIU is raised during the adjudicatory process of the underlying disability or during the administrative appeal of the initial rating assigned for that disability, it is part of the claim for benefits for the underlying disability").  Here, although the Veteran has indicated that his condition interferes with his ability to work, he testified in his March 2016 hearing that he has continued full-time employment through the present.  Accordingly, the issue of entitlement to TDIU has not been raised by the record in this case.  

The issue of entitlement to an increased rating for a right knee disability is  addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Prior to March 30, 2007, the evidence of record shows that the Veteran's residuals of a left knee injury resulted in episodes of pain, extension to 0 degrees, and flexion to no less than 120 degrees; there is no evidence of ankylosis, recurrent subluxation or lateral instability.

2. From March 30, 2007, through January 5, 2016, the evidence of record shows that the Veteran's residuals of a left knee injury included dislocation of the semilunar cartilage with frequent episodes of pain; flexion was limited to 115 degrees with extension to 0 degrees, and there was no evidence of ankylosis, recurrent subluxation or lateral instability.


CONCLUSIONS OF LAW

1. Prior to March 30, 2007, the criteria for a disability rating in excess of 10 percent for residuals of left knee injury have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71, 4.17a, Diagnostic Codes 5256-5262 (2015).

2. From March 30, 2007, through January 5, 2016, the criteria for a 20 percent disability rating for residuals of left knee injury have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71, 4.17a, Diagnostic Code 5258.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Assistance

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See. e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  Here, the duty to notify was satisfied by way of a letter sent in September 2006, and a subsequent letter issued in May 2008 after the initial adjudication of the claim, but prior to the readjudication via the June 2008 statement of the case.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (notice timing defect may be cured by the issuance of fully compliant notification following readjudication of the claim).   

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished and all available evidence pertaining to the matter decided herein has been obtained.  The RO has obtained the Veteran's VA and service treatment records and provided an adequate examination of his knee.  Additional evidence includes statements and testimony from the Veteran and his representative.  Neither the Veteran nor his representative has notified VA of any outstanding evidence, and the Board is aware of none.  Hence, the Board is satisfied that the duty-to-assist was met.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).    

II. 
Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2015).  

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  "Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern."  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).  

The Veteran's left knee disability is presently rated as 100 percent disabling under Diagnostic Code (DC) 5055, which compensates for prosthetic replacement of the knee joint, effective January 5, 2016.  Diagnostic Code 5055 provides for a total disability rating for one year following implantation of the prosthesis.  Thereafter, a 60 percent disability rating assigned for chronic residuals consisting of severe painful motion or weakness in the affected extremity.  A 30 percent rating is assigned for intermediate degrees of residual weakness, pain or limitation of motion, rated by analogy to Diagnostic Codes 5256, 5261, or 5262.  38 C.F.R. § 4.71a, DC 5055 (2015).  

As the Veteran's knee is presently rated as 100 percent disabling for the period beginning on January 5, 2016, the date of his total left knee replacement surgery, the Board cannot assign a higher rating, and it will not consider any period after that date its analysis of the claim.  To the extent that the RO in Phoenix issued a rating decision in April 2016 which provides for a future rating of 30 percent disabling for residuals of a left prosthetic knee replacement, effective March 1, 2017, the Board acknowledges that this is not the maximum possible rating for that condition, but cannot presently adjudicate the propriety of a disability rating for a future point in time.  If, at the time that the rating reduction becomes effective, the Veteran wishes to challenge that rating, he is free to do so.

Prior to January 5, 2016, the Veteran's left knee disability was rated as 10 percent disabling for arthritis with limitation of motion under Diagnostic Code 5260, which provides for limitation of flexion of the leg.  Under that diagnostic code, limitation of flexion of the leg to 15 degrees is compensated with a 30 percent rating; limitation of flexion to 30 degrees warrants a 20 percent rating; limitation of flexion to 45 degrees warrants a 10 percent rating; and limitation of flexion to 60 degrees warrants a noncompensable rating.  38 C.F.R. § 4.71, DC 5260.  

Precedent opinions of the VA's General Counsel have held that dual ratings may be given for a knee disorder, with one rating for instability (Diagnostic Code 5257) and one rating for arthritis with limitation of motion (Diagnostic Codes 5003 and 5010). VAOPGCPREC 9-98 and 23-97.  Another such opinion held that separate ratings under Diagnostic Code 5260 (leg, limitation of flexion) and Diagnostic Code 5261 (leg, limitation of extension) may be assigned for disability of the same joint. VAOPGCPREC 9-2004.

Under Diagnostic Code 5261, limitation of extension of the leg to 45 degrees warrants a 50 percent rating; limitation to 30 degrees warrants a 40 percent rating; limitation to 20 degrees warrants a 30 percent rating; limitation to 15 degrees warrants a 20 percent rating; limitation to 10 degrees warrants a 10 percent rating; and limitation to 5 degrees warrants a noncompensable rating.  38 C.F.R. § 4.71a, DC 5261.  Normal range of extension for the knee is 140-0 degrees.  See 38 C.F.R. § 4.71, Plate II.

When an evaluation of a disability is based on limitation of motion and/or arthritis, the Board must also consider, in conjunction with the otherwise applicable diagnostic codes, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40, 4.45, 4.59 (2015).  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  In that regard, the functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Further, pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Moreover, painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.  

When considering pain as a factor, it is important to note that while pain may cause a functional loss, pain itself does not constitute a functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011).  Particularly, pain must affect some aspect of "the normal working movements of the body," such as "excursion, strength, speed, coordination, and endurance," resulting in functional impairment that more nearly approximates the criteria for the next highest rating.  Id.; see 38 C.F.R. § 4.40.  

Under Diagnostic Code 5257, slight recurrent subluxation or lateral instability warrants a 10 percent rating, moderate recurrent subluxation or lateral instability warrants a 20 percent rating, and severe recurrent subluxation or lateral instability warrants a 30 percent rating.  38 C.F.R. § 4.71a, DC 5257.  The words "slight," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just. 38 C.F.R. § 4.6 (2015).

The regulations also provide that joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59 (2015).

Other codes pertaining to the knee that offer higher disability ratings than that currently assigned include Diagnostic Codes 5256, which compensates for  ankylosis, and 5262, which compensates for impairment of tibia and fibula.  Diagnostic Code 5259 provides a 10 percent rating for symptomatic removal of semilunar cartilage.  Diagnostic Code 5258 provides a 20 percent rating is given for dislocated semilunar cartilage, with frequent episodes of locking, pain and effusion into the joint.  At the outset, the Board notes those diagnostic codes are not applicable because the medical evidence of record does not document the relevant pathologies.

The Veteran filed the current claim for increased disability rating for his left knee on August 24, 2006.  

The evidence of record reflects that on August 24, 2006, the Veteran presented for an orthopaedic evaluation.  He presented with degenerative joint disease in both knees.  Flexion was limited to 125 degrees.  Extension was full to 0 degrees.   His knee was non-tender, had no effusion and appeared ligamentously stable.  X-rays showed no significant change.  (See VBMS Treatment Records, 9/15/2006, p. 2).

On October 5, 2006, he presented for a VA examination, in connection with his increased disability claim.  His symptoms included weakness during activity, stiffness during activity, lack of endurance during activity, swelling during activity, and locking during activity.  Pain resulted from physical activity, stress and prolonged standing and was relieved by rest and knee braces.  He reported being able to function without medication.  He stated that his condition did not cause incapacitation.  Posture was normal.  Gait was within normal limits.  He required a brace for support in ambulation.  He showed signs of tenderness and crepitus.  Flexion was limited to 120 degrees.  Extension was full to 0 degrees.  The left knee was explicitly not additionally limited by fatigue, weakness, lack of endurance or incoordination after repetition.  Anterior and posterior cruciate ligament stability was normal.  Medial and lateral collateral ligament stability was normal.  Medial and lateral meniscus testing of the left knee was within normal limits.  No change from prior diagnoses were found.  (See VBMS VA Examination, 10/5/2006).

On October 24, 2006, the Veteran presented for injections into his knees.  Both knees were supple, non-tender, with no effusion or erythema.  (See VBMS Treatment Records, 10/26/2006).

In November 2006, the Veteran submitted a notice of disagreement with the initial denial of an increased disability rating.  In that statement he contended that he must wear braces whenever he leaves his home and cannot work due to extreme pain.  

An MRI conducted on March 30, 2007, showed severe tricompartmental joint space loss with marginal osteophyte formation.  Range of motion was not reported.  Instability was not reported.  A linear horizontal cleavage tear extended through the posterior horn of the lateral meniscus with inferior articular extension.  There was a marked distortion of the entire medial meniscus with a tear demonstrated at the posterior horn root insertion causing peripheral extrusion of the body.  Symptoms reported included constant pain.   (See VBMS Treatment Records, 4/11/2007).  On April 16, 2007, an orthopaedic surgery noted severe tricompartmental osteoarthritis of the left knee with chondrosis predominating within the medial femoral tibial compartment.  Chronic anterior cruciate ligament tear was noted with at least a partial tear of the cruciate ligament.   Medial and lateral meniscal tears were also noted.  No range of motion was given.  There was no discussion with respect to instability.  (See VBMS Treatment Records, 5/21/2008, p. 6).

A VA physician's note dated October 5, 2007, indicates that the Veteran's knee pain was becoming manageable and that he had a job which put less stress on his knees.  (See VBMS Treatment Records 7/24/2008, p. 34).

In August 2008, the Veteran submitted a statement in which he reported instability in his left knee as secondary to his patellofemoral syndrome with arthritis.  VA treatment records indicate that the Veteran continued to have injections in his left knee.  

On March 9, 2010, the Veteran reported for a new VA examination in connection with his claim.  He reported weakness, stiffness, swelling, lack of endurance and pain.  He denied heat, redness, giving way, locking, fatigability, deformity, tenderness, drainage, effusion, subluxation and dislocation.  Flare-ups occurred often, approximately three times per day and lasted approximately one hour each.  They were precipitated by physical activity, stress, and standing or walking.  The Veteran reported that flare-ups did not cause any additional functional impairment or limitation of motion.  He denied any incapacitation in the prior twelve months.  Posture was normal.  His gait was antalgic and tandem gait was normal.  The Veteran did not require a brace, although he used a cane for ambulation.  The examiner noted tenderness in the left knee with no signs of edema, instability, abnormal movement, effusion, weakness, redness, heat, deformity, guarding of movement, malalignment, and drainage.  No subluxation was found.  No locking pain, genu recurvatum or crepitus was found.  No ankylosis was found.  Flexion was limited to 115 degrees.  Extension was full to 0 degrees.  No additional loss was found with repetition.  All stability testing was within normal limits.  The examiner stated that knee stability had mild effect on the Veteran's occupation and daily activity.   

On August 3, 2012, the Veteran was again evaluated for his bilateral knee disabilities.  Flexion was limited to 130 degrees, with evidence of pain at 120 degrees.  Extension was full to 0 degrees with no objective evidence of pain.  No additional limitation was noted after repetition.  Functional loss included less movement than normal, weakened movement, pain on movement, and disturbances of locomotion.  Muscle strength was full.  Left knee stability tests all returned normal results. No patellar subluxation or dislocation was noted.  Meniscal dislocation and tear was noted in the left knee.  He had not had a meniscectomy.  He was required to use a brace for normal locomotion.  (See Virtual VA C&P Exam "Internal Medicine," 8/3/2012).

A knee and lower leg conditions disability benefits questionnaire filled out by a private physician and submitted on May 12, 2014, indicated that flexion was limited to 120 degrees in the left knee with full extension to 0 degrees.  The abnormal range of motion did not contribute to functional loss.  No change in functional loss was noted after repetition.  The Veteran did experience pain on motion.  He was noted to have less movement than normal, excess fatigability, pain on movement, swelling, deformity, atrophy of disuse, instability of station, and disturbance of locomotion, although the degree of any range of motion lost due to these findings was not reported.  Muscle strength was normal.  No instability was found on all stability testing.  (See VBMS VA Examination, 5/12/2014).  

On January 6, 2015, the Veteran was again afforded a VA examination in connection with his increased rating claim.  The Veteran was noted to have patellofemoral syndrome with arthritis, which resulted in left knee pain aggravated by stairs, prolonged walking, and relieved with rest and over the counter pain medication.  He did not report flare-ups impacting the function of the knees.  Flexion was limited to 125 degrees.  Extension was full to 0 degrees.  Pain was noted on examination but did not result in any additional functional loss, including range of motion.  Repetitive use testing was performed with no additional loss of range of motion.  Whether pain, weakness, fatigability, or incoordination significantly limited function ability during flare-ups could not be stated without resort to speculation because the current examination only showed mild pain during range of motion and no significant loss of motion during repetitive use.  The Veteran denied flare-ups.  No additional facts contributing to disability were found.  Muscle strength was normal.  No ankylosis was found.  No history of instability was reported.  

The Board recognizes that the January 2015 VA examination did not fully test for instability.  This would ordinarily cause the Board to find the examination report inadequate.  However, here the record reflects that on January 5, 2016, the Veteran underwent a total left knee replacement surgery.  As the examination report accounts for pre-surgery status of the left knee, and any subsequent testing ordered by the Board at this point would only address post-surgery status of the left knee.  Thus, any remand for stability testing at this point would be futile as it would not fully address the inadequacy in the report.  

As noted above, on January 5, 2016, the Veteran underwent a total knee replacement of the left knee.  

In light of the above, the Board finds that the Veteran's left knee was appropriately rated as 10 percent disabling from the date of his claim for an increased rating, based on symptomatic arthritis with limitation of flexion; but that from March 30, 2007, the Veteran's knee should be more appropriately rated as 20 percent disabling based on dislocation of the semilunar cartilage with frequent episodes of pain.  

Particularly, the Board finds that prior to March 30, 2007, the medical evidence of record shows that the Veteran suffered from patellofemoral syndrome with arthritis resulting in limitation of flexion between 120 and 125 degrees.  At that time, there was no evidence of limitation of extension.  Moreover, while the Veteran wore a knee brace, instability testing was consistently normal.  Even in consideration of pain and other factors, flexion in the left knee was not limited beyond 120 degrees.  There is no evidence of impairment of the tibia or fibula.  No evidence of ankylosis.  Further, there is no evidence, even considering evidence submitted prior to the claim for an increase, that the Veteran had dislocated semilunar cartilage in the knee.  Here, the Board notes that, under the Diagnostic Code, a 10 percent disability rating is not assigned unless flexion is limited to 60 degrees- a measurement that the Veteran's knee does not meet.  However, the regulations provide that joints that are actually painful due to healed injury should be entitled to at least the minimum compensable rating for the joint, justifying the 10 percent rating for limitation of flexion from the date of the claim for an increase.  See 38 C.F.R. § 4.59.

However, from March 30, 2007, the Board will afford the Veteran the benefit of the doubt and assign a 20 percent disability rating, to be continued through January 5, 2016.  In doing so, the Board recognizes that on that date, the Veteran underwent an MRI which showed evidence of a marked distortion of the medial meniscus with a tear demonstrated at the posterior horn root insertion, causing peripheral extrusion of the body, with resulting constant pain.  Meniscal dislocation and tear was noted in the left knee again in the August 2012 VA examination, resulting in pain.  Therefore, to the extent that this constitutes dislocation of the semilunar cartilage with frequent episodes of pain, the Board will assign a 20 percent rating under Diagnostic Code 5258.  

The Board has considered whether the other available diagnostic codes would provide for a higher rating from March 30, 2007 forward, but find that they do not.  Specifically, flexion has never been shown to be limited to 30 degrees or less (in fact, flexion has never been shown to be limited beyond 115 degrees).  Neither has extension been limited at all.  Even considering factors such as pain and fatigability, no additional loss of range of motion has been observed.  Neither is there any evidence of instability in the left knee.  Further, there is no evidence of ankylosis or impairment of the tibia or fibula.  Accordingly, under alternate diagnostic codes, the maximum available rating would be 10 percent (in fact, the Veteran's left knee flexion does not rise to a compensable level, but would be entitled to the minimal compensation of 10 percent for pain).  Therefore, the evidence of symptomatic dislocation of the semilunar cartilage provides for the maximum possible rating of 20 percent.  

As discussed above, from January 5, 2016, the Veteran's left knee is rated as 100 percent disabling due to a total knee replacement surgery.  As that constitutes the maximum benefits available for the Veteran's left knee disability from that date, the Board cannot grant a higher rating.  

Also considered by the Board is whether referral is warranted for a rating outside of the schedule.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2015).

The criteria for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b).  The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, all symptoms and the level of disability resulting from the Veteran's left knee disability are addressed by the criteria found in the rating schedule.  The Veteran's reported symptoms include pain, limitation of motion, the dislocation of semilunar cartilage, and ultimately a total replacement of the knee joint.  This is consistent with the various Diagnostic Codes pertaining to the knee.  Therefore, the first prong of the Thun test is not satisfied.  Additionally, there is no evidence of any related factor as contemplated by the second prong, in fact, the Veteran employed full time, with only occasional missed work due to a flare-up and no evidence of any hospitalization due to the condition, other than the total knee replacement, which is provided for by the 100 percent rating granted in January 2016.  

Also considered by the Board is whether the collective effect of his other service connected disability warrants referral for extraschedular consideration.  See Johnson v. Shinseki, 762 F.3d 1362 (Fed. Cir. 2014).  Although the Veteran is service connected for a right knee disability, there is no evidence of record that that disability has worsened his left knee disability at any point that it would require such consideration.  

For these reasons, the Board declines to remand this case for referral for extraschedular consideration.  

In sum, the Board finds that the Veteran's patellofemoral syndrome with arthritis has resulted in no more than limitation of flexion to 120 degrees, with pain, prior to March 30, 2007, and accordingly, a minimal compensable rating of 10 percent is appropriate.  However, from March 30, 2007, through January 5, 2016, evidence suggests that the Veteran sustained some dislocation of semilunar cartilage with frequent episodes of pain.  As such, a 20 percent rating should be assigned from that date forward.  In reaching this conclusion, the Board has considered all evidence of record; however, because the preponderance of the evidence is against the claim for a higher rating, the "benefit-of-the-doubt" rule does not apply.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1995); 38 C.F.R. § 4.3 (2015)


ORDER

A rating in excess of 10 percent prior to March 30, 2007, for a left knee disability is denied.

From March 30, 2007, through January 5, 2016, a 20 percent rating for a left knee disability, is granted.  


REMAND

Once VA undertakes to provide an examination when developing a claim, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  If a diagnosis is not supported by the findings on the examination report or if the report does not contain sufficient detail, it is incumbent on the rating board to return the report as inadequate for rating purposes.  38 C.F.R. § 4.2 (2015).

The Veteran was afforded a VA examination in January 2015 to assess his right and left knee disabilities.  Although the Board has addressed how that opinion is sufficient to rely upon in adjudicating the left knee claim, above, with regard to the right knee, the Board finds that it is, in fact, inadequate.  As discussed earlier, the Veteran's left knee had yet to be replaced when the examination was conducted, and therefore, any post-replacement evaluation would not address any deficiencies with the pre-replacement examination report.  By contrast, however, the right knee had already undergone a total replacement at the time of the examination.  The Board finds this problematic for two reasons.

First, as discussed above, the examination conducted in January 2015 did not test for instability.  As this could have a direct bearing on any possible rating under Diagnostic Code 5055, the Board finds that this examination is inadequate.

Additionally, the Board recognizes that the Veteran underwent a total right knee replacement surgery on July 1, 2014.  He has been rated as 100 percent disabling under Diagnostic Code 5055 through August 31, 2015, and as 30 percent disabling thereafter.  However, the examination was conducted in January 2015, during the period when the Veteran's knee was rated as 100 percent.  To date, there has not been an examination conducted that addresses the Veteran's knee after the reduction to 30 percent at the end of August 2015.  Accordingly, the Veteran should be afforded a new VA examination which addresses the present state of his right knee, status post-total knee replacement.   

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a new VA examination in connection with his increased rating claim for a right knee disability.  A complete copy of the electronic claims file, including the Veteran's complete medical records, and a copy of this remand, should be made available to the examiner selected to conduct the examination.

The examiner should conduct a thorough examination of the Veteran's right knee and provide a detailed description of the Veteran's present knee disability, being sure to include any evidence of painful motion, weakness, instability, or limitation of motion.  All necessary diagnostic testing should be carried out.  

2. Thereafter, readjudicate the claim on appeal in light of all evidence of record.  If the claim remains denied, or if any grant does not constitute a complete grant of the benefit sought on appeal, issue the Veteran and his representative a supplemental statement of the case, and afford adequate time to respond before returning the matter to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


